DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sterling Fillmore on 03/18/2021.
The application has been amended as follows: 

Regarding claim 71, the phrase “the second support plate” in line 5 has been replaced with –the plurality of second support plates--.  

Regarding claim 72, the phrase “the plurality of second” in line 10 has been replaced with –the plurality of second support plates--.  

Regarding claim 72, the phrase “he plurality of first support plates” in line 14 has been replaced with –the plurality of first support plates--.  

Allowable Subject Matter
Claims 51-67, 69-73, and 75-83 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of either claim 51 or claim 60. In particular, the limitations “ (A) or (B) below is satisfied: (A) wherein, in providing the drum, the first shrink section and the second shrink section are provided with a plurality of first support plates and a plurality of second support plates, respectively, which are evenly distributed in the circumferential direction around the respective first and second shrink sections and arranged radially inside and radially movable with respect to the respective first and second shrink surfaces so as to support said respective shrink surfaces in the level position and the shrink position; or (B) wherein, in providing the drum, the first shrink section and the second shrink section are each provided with a plurality of profile segments that are placed adjacently to each other in a direction parallel to the central axis, wherein the plurality of profile segments are arranged to be individually movable in the radial direction between a level position in which all the profile segments extend up to the same radial distance from the central axis and a retracted position in which the profile segments are individually moved radially inwards to form a non-level support profile to support the shrink surface in the shrink position”. 
The closest prior art is considered to be Becker et al. (US 5,591,288) (of record), De Laubier et al. (US 2007/0246164) (of record), Tokunaga (US 2005/0000624) (of record), and Doering et al. (US 2006/0278326) (of record). 
Regarding claims 51 and 60, the claims remain allowable for the reasons of record as discussed in the previous office action of record.
Claims 52-59 and 82-83 are allowable by dependence on claim 51. 
Claims 61-67, 69-73, and 75-81 are allowable by dependence on claim 60. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749